1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11   FIRST AMERICAN PROFESSIONAL                   Case No. 8:18-cv-2237 DOC (KESx)
12   REAL ESTATE SERVICES, INC.,
                                                   STIPULATED
13                   Plaintiff,                    CONFIDENTIALITY
                                                   PROTECTIVE ORDER
14         vs.
15
     SNAPNHD, LLC, et al.,
16
                     Defendants.
17
18
19           STIPULATED CONFIDENTIALITY PROTECTIVE ORDER
20
           Subject to the approval of this Court, the parties hereby stipulate to the
21
     following protective order:
22
     1.    A. PURPOSES AND LIMITATIONS
23
           Discovery in this action is likely to involve production of confidential,
24
     proprietary, or private information for which special protection from public
25
     disclosure and from use for any purpose other than prosecuting this litigation may be
26
     warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
27
     the following Stipulated Protective Order. The parties acknowledge that this
28


          STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1    Stipulated Protective Order (“Protective Order” or “Order”) does not confer blanket
2    protections on all disclosures or responses to discovery and that the protection it
3    affords from public disclosure and use extends only to the limited information or
4    items that are entitled to confidential treatment under the applicable legal principles.
5    The parties further acknowledge, as set forth in Section 12.3, below, that this
6    Stipulated Protective Order does not entitle them to file confidential information
7    under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and
8    the standards that will be applied when a party seeks permission from the court to
9    file material under seal.
10         B. GOOD CAUSE STATEMENT
11         This action is likely to involve trade secrets, customer and pricing lists and
12   other valuable research, development, commercial, financial, technical and/or
13   proprietary information for which special protection from public disclosure and from
14   use for any purpose other than prosecution of this action is warranted. Such
15   confidential and proprietary materials and information consist of, among other
16   things, confidential business or financial information, information regarding
17   confidential business practices, or other confidential research, development, or
18   commercial information (including information implicating privacy rights of third
19   parties), information otherwise generally unavailable to the public, or which may be
20   privileged or otherwise protected from disclosure under state or federal statutes, court
21   rules, case decisions, or common law. Accordingly, to expedite the flow of
22   information, to facilitate the prompt resolution of disputes over confidentiality of
23   discovery materials, to adequately protect information the parties are entitled to keep
24   confidential, to ensure that the parties are permitted reasonable necessary uses of such
25   material in preparation for and in the conduct of trial, to address their handling at the
26   end of the litigation, and serve the ends of justice, a protective order for such
27   information is justified in this matter. It is the intent of the parties that information
28   will not be designated as confidential for tactical reasons and that nothing be so

                                               -2-
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1    designated without a good faith belief that it has been maintained in a confidential,
2    non-public manner, and there is good cause why it should not be part of the public
3    record of this case.
4           The parties have agreed to be bound by the terms of this Order in this action.
5    The purpose of this Order is to protect the confidentiality of such materials as much
6    as practical during the litigation. THEREFORE:
7    2.     DEFINITIONS
8    For purposes of this Order, the following terms shall have the meanings set forth
9    below:
10          2.1 Action: this pending federal lawsuit.
11          2.2 Challenging Party: a Party or Non-Party that challenges the designation of
12   information or items under this Order.
13          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
14   it is generated, stored or maintained) or tangible things that qualify for protection
15   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
16   Cause Statement.
17          2.4 Counsel: Outside Counsel of Record and House Counsel (as well as
18   their support staff).
19          2.5 Designating Party: a Party or Non-Party that designates information or
20   items that it produces in disclosures or in responses to discovery as
21   “CONFIDENTIAL.”
22          2.6 Disclosure or Discovery Material: all items or information, regardless
23   of the medium or manner in which it is generated, stored, or maintained (including,
24   among other things, testimony, transcripts, and tangible things), that are produced or
25   generated in disclosures or responses to discovery in this matter.
26          2.7 Expert: a person with specialized knowledge or experience in a matter
27   pertinent to the litigation who has been retained by a Party or its counsel to serve as
28   an expert witness or as a consultant in this Action and (1) is not a past or current

                                              -3-
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1    employee of a Party or of a Party’s competitor, and (2) at the time of retention, is not
2    anticipated to become an employee of a Party or of a Party’s competitor.
3          2.8 House Counsel: attorneys who are employees of a party to this Action.
4    House Counsel does not include Outside Counsel of Record or any other outside
5    counsel.
6          2.9 Non-Party: any natural person, partnership, corporation, association, or
7    other legal entity not named as a Party to this action.
8          2.10 Outside Counsel of Record: attorneys who are not employees of a party
9    to this Action but are retained to represent or advise a party to this Action and have
10   appeared in this Action on behalf of that party or are affiliated with a law firm which
11   has appeared on behalf of that party, and includes support staff.
12         2.11 Party: any party to this Action, including all of its officers, directors,
13   employees, consultants, retained experts, and Outside Counsel of Record (and their
14   support staffs).
15         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
16   Discovery Material in this Action.
17         2.13 Professional Vendors: persons or entities that provide litigation support
18   services (e.g., photocopying, videotaping, translating, preparing exhibits or
19   demonstrations, and organizing, storing, or retrieving data in any form or medium)
20   and their employees and subcontractors.
21         2.14 Protected Material: any Disclosure or Discovery Material that is
22   designated as “CONFIDENTIAL.”
23         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
24   from a Producing Party.
25   3.    SCOPE
26         The protections conferred by this Stipulation and Order cover not only
27   Protected Material (as defined above), but also (1) any information copied or
28   extracted from Protected Material; (2) all copies, excerpts, summaries, or

                                               -4-
                STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1    compilations of Protected Material; and (3) any testimony, conversations, or
2    presentations by Parties or their Counsel that might reveal Protected Material.
3          The protections conferred by this Stipulation and Order do not cover (a) any
4    information that is in the public domain at the time of disclosure to a Receiving Party
5    or becomes part of the public domain after its disclosure to a Receiving Party as a
6    result of publication not involving a violation of this Order, including becoming part
7    of the public record through trial or otherwise; and (b) any information known to the
8    Receiving Party prior to the disclosure or obtained by the Receiving Party after the
9    disclosure from a source who obtained the information lawfully and under no
10   obligation of confidentiality to the Designating Party. However, if any Confidential
11   Information or Protected Material becomes “publicly available” as the result of a
12   breach or violation of this Order, or as the result of some other improper or
13   inadvertent conduct, the parties shall nonetheless continue to treat such information
14   as designated under this Order. Unless otherwise agreed to in writing by the parties
15   or ordered by the Court, all proceedings in this captioned matter involving or relating
16   to documents or any other information shall be subject to the provisions of this Order.
17         Any use of Protected Material at trial shall be governed by the orders of the
18   trial judge. This Order does not govern the use of Protected Material at trial.
19   4.    DURATION
20          Even after final disposition of this litigation, the confidentiality obligations
21   imposed by this Order shall remain in effect until a Designating Party agrees
22   otherwise in writing or a court order otherwise directs. Final disposition shall be
23   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
24   or without prejudice; and (2) final judgment herein after the completion and
25   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
26   including the time limits for filing any motions or applications for extension of time
27   pursuant to applicable law.
28   5.    DESIGNATING PROTECTED MATERIAL

                                              -5-
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1          5.1 Exercise of Restraint and Care in Designating Material for Protection.
2    Each Party or Non-Party that designates information or items for protection under
3    this Order must take care to limit any such designation to specific material that
4    qualifies under the appropriate standards. To the extent practicable, the Designating
5    Party must designate for protection only those parts of material, documents, items,
6    or oral or written communications that qualify so that other portions of the material,
7    documents, items, or communications for which protection is not warranted are not
8    swept unjustifiably within the ambit of this Order.
9          Mass, indiscriminate, or routinized designations are prohibited. Designations
10   that are shown to be clearly unjustified or that have been made for an improper
11   purpose (e.g., to unnecessarily encumber the case development process or to impose
12   unnecessary expenses and burdens on other parties) may expose the Designating
13   Party to sanctions.
14         If it comes to a Designating Party’s attention that information or items that it
15   designated for protection do not qualify for protection, that Designating Party must
16   promptly notify all other Parties that it is withdrawing the inapplicable designation.
17         5.2 Manner and Timing of Designations. Except as otherwise provided in this
18   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
19   or ordered, Disclosure or Discovery Material that qualifies for protection under this
20   Order must be clearly so designated before the material is disclosed or produced.
21         Designation in conformity with this Order requires:
22            (a) for information in documentary form (e.g., paper or electronic
23   documents, but excluding transcripts of depositions or other pretrial or trial
24   proceedings), that the Producing Party affix at a minimum, the legend
25   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
26   contains protected material. To the extent practicable, if only a portion or portions of
27   the material on a page qualifies for protection, the Producing Party must clearly
28

                                              -6-
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1    identify the protected portions by making appropriate markings on the document to
2    distinguish the protected portion.
3          A Party or Non-Party that makes original documents available for inspection
4    need not designate them for protection until after the inspecting Party has indicated
5    which documents it would like copied and produced. During the inspection and
6    before the designation, all of the material made available for inspection shall be
7    deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
8    it wants copied and produced, the Producing Party must determine which documents,
9    or portions thereof, qualify for protection under this Order. Then, before producing
10   the specified documents, the Producing Party must affix the “CONFIDENTIAL
11   legend” to each page that contains Protected Material. If only a portion or portions
12   of the material on a page qualifies for protection, the Producing Party also must
13   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
14   margins).
15            (b) for testimony given in depositions that before the close of the deposition,
16   the Designating Party either: (1) Identify the Disclosure or Discovery Material on the
17   record of all protected testimony; or (2) Notify the Receiving Party that the testimony
18   shall automatically be deemed “CONFIDENTIAL” from the time of deposition until
19   fourteen (14) calendar days after receipt of the final transcript. Pages of the entire
20   transcript of testimony may be designated as containing “CONFIDENTIAL”
21   information by written notification within fourteen (14) calendar days after receipt
22   of the final transcript, and such designation shall apply subsequent to the fourteen
23   (14) day period after receipt of the final transcript. Arrangements shall be made with
24   the court reporter taking and transcribing the deposition to separately bind such
25   portions of the transcript containing information designated as confidential, and to
26   label such portions appropriately.
27            (c) for information produced in some form other than documentary and for
28   any other tangible items, that the Producing Party affix in a prominent place on the

                                              -7-
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1    exterior of the container or containers in which the information is stored the legend
2    “CONFIDENTIAL.” If only a portion or portions of the information warrants
3    protection, the Producing Party, to the extent practicable, shall identify the protected
4    portion(s).
5          5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
6    failure to designate qualified information or items does not, standing alone, waive
7    the Designating Party’s right to secure protection under this Order for such material.
8    Upon timely correction of a designation, the Receiving Party must make reasonable
9    efforts to assure that the material is treated in accordance with the provisions of this
10   Order.
11   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
12         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
13   designation of confidentiality at any time that is consistent with the Court’s
14   Scheduling Order.
15         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
16   resolution process under Local Rule 37.1 et seq. or follow the procedures for
17   informal, telephonic discovery hearings on the Court's website.
18         6.3 The burden of persuasion in any such challenge proceeding shall be on the
19   Designating Party. Frivolous challenges, and those made for an improper purpose
20   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
21   expose the Challenging Party to sanctions. Unless the Designating Party has waived
22   or withdrawn the confidentiality designation, all parties shall continue to afford the
23   material in question the level of protection to which it is entitled under the Producing
24   Party’s designation until the Court rules on the challenge.
25   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
26         7.1 Basic Principles. A Receiving Party may use Protected Material that is
27   disclosed or produced by another Party or by a Non-Party in connection with this
28   Action only for prosecuting, defending, or attempting to settle this Action. Such

                                              -8-
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1    Protected Material may be disclosed only to the categories of persons and under the
2    conditions described in this Order. When the Action has been terminated, a Receiving
3    Party must comply with the provisions of section 14 below (FINAL DISPOSITION).
4          Protected Material must be stored and maintained by a Receiving Party at a
5    location and in a secure manner that ensures that access is limited to the persons
6    authorized under this Order.
7          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
8    ordered by the court or permitted in writing by the Designating Party, a Receiving
9    Party may disclose any information or item designated “CONFIDENTIAL” only to:
10            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
11   as employees of said Outside Counsel of Record to whom it is reasonably necessary
12   to disclose the information for this Action;
13            (b) the House Counsel of the Receiving Party to whom disclosure is
14   reasonably necessary for this Action;
15            (c) Experts (as defined in this Order) of the Receiving Party to whom
16   disclosure is reasonably necessary for this Action and who have signed the
17   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18            (d) the court, any special master, and their personnel;
19            (e) court reporters and their staff;
20            (f) professional jury or trial consultants, mock jurors, and Professional
21   Vendors to whom disclosure is reasonably necessary for this Action and who have
22   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23            (g) the author or recipient of a document containing the information or a
24   custodian or other person who otherwise possessed or knew the information;
25            (h) during their depositions, witnesses, and attorneys for witnesses, in the
26   Action to whom disclosure is reasonably necessary provided: (1) the witnesses are
27   current employees or former employees who authored Protected Material of the
28   Designating Party; (2) the deposing party requests that the witness sign the form

                                               -9-
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1    attached as Exhibit A hereto; and (3) they will not be permitted to keep any
2    confidential information unless they sign the “Acknowledgment and Agreement to
3    Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered
4    by the court. Pages of transcribed deposition testimony or exhibits to depositions that
5    reveal Protected Material must be separately bound by the court reporter and may not
6    be disclosed to anyone except as permitted under this Stipulated Protective Order;
7             (i) representatives of Defendants’ insurer to whom disclosure is reasonably
8    necessary for this Action and who have signed the “Acknowledgment and Agreement
9    to Be Bound” (Exhibit A); and
10            (j) any mediator or settlement officer, and their supporting personnel,
11   mutually agreed upon by any of the parties engaged in settlement discussions.
12         Any    party    who    discloses    any     information   or   item   designated
13   “CONFIDENTIAL” to any person pursuant to Section 7.2(b), (c), (f), or (i) shall have
14   the duty to reasonably ensure that such person observes the terms of this Order and
15   shall be responsible upon breach of such duty for the failure of any such person to
16   observe the terms of this Order. Each such person to whom Protected Material is to
17   be furnished, shown, or disclosed shall use said Protected Material solely for the
18   purpose of this litigation and shall not communicate the information, directly or
19   indirectly, to any other person, unless that person is also qualified to receive this
20   information under the terms of this Order.
21   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
22   IN OTHER LITIGATION
23         If a Party is served with a subpoena or a court order issued in other litigation
24   that compels disclosure of any information or items designated in this Action as
25   “CONFIDENTIAL,” that Party must:
26            (a) promptly notify in writing the Designating Party. Such notification shall
27   include a copy of the subpoena or court order;
28

                                              - 10 -
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1              (b) promptly notify in writing the party who caused the subpoena or order
2    to issue in the other litigation that some or all of the material covered by the subpoena
3    or order is subject to this Protective Order. Such notification shall include a copy of
4    this Stipulated Protective Order; and
5              (c) cooperate with respect to all reasonable procedures sought to be pursued
6    by the Designating Party whose Protected Material may be affected.
7          If the Designating Party timely seeks a protective order, the Party served with
8    the subpoena or court order shall not produce any information designated in this
9    action as “CONFIDENTIAL” before a determination by the court from which the
10   subpoena or order issued, unless the Party has obtained the Designating Party’s
11   permission. The Designating Party shall bear the burden and expense of seeking
12   protection in that court of its confidential material and nothing in these provisions
13   should be construed as authorizing or encouraging a Receiving Party in this Action
14   to disobey a lawful directive from another court.
15   9.    A    NON-PARTY’S         PROTECTED          MATERIAL       SOUGHT        TO    BE
16   PRODUCED IN THIS LITIGATION
17             (a) The terms of this Order are applicable to information produced by a
18   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
19   produced by Non-Parties in connection with this litigation is protected by the
20   remedies and relief provided by this Order. Nothing in these provisions should be
21   construed as prohibiting a Non-Party from seeking additional protections.
22             (b) In the event that a Party is required, by a valid discovery request, to
23   produce a Non-Party’s confidential information in its possession, and the Party is
24   subject to an agreement with the Non-Party not to produce the Non-Party’s
25   confidential information, then the Party shall:
26                (1) promptly notify in writing the Requesting Party and the Non-Party
27   that some or all of the information requested is subject to a confidentiality agreement
28   with a Non-Party;

                                              - 11 -
               STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1                 (2) promptly provide the Non-Party with a copy of the Stipulated
2    Protective Order in this Action, the relevant discovery request(s), and a reasonably
3    specific description of the information requested; and
4                 (3) make the information requested available for inspection by the
5    Non-Party, if requested.
6             (c) If the Non-Party fails to seek a protective order from this court within
7    14 days of receiving the notice and accompanying information, the Receiving Party
8    may produce the Non-Party’s confidential information responsive to the discovery
9    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
10   not produce any information in its possession or control that is subject to the
11   confidentiality agreement with the Non-Party before a determination by the court.
12   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
13   of seeking protection in this court of its Protected Material.
14   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
15         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
16   Protected Material to any person or in any circumstance not authorized under this
17   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
18   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
19   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
20   persons to whom unauthorized disclosures were made of all the terms of this Order,
21   and (d) request such person or persons to execute the “Acknowledgment and
22   Agreement to Be Bound” that is attached hereto as Exhibit A.
23   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
24   PROTECTED MATERIAL
25         When a Producing Party gives notice to Receiving Parties that certain
26   inadvertently produced material is subject to a claim of privilege or other protection,
27   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
28   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

                                              - 12 -
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1    may be established in an e-discovery order that provides for production without prior
2    privilege review.     The production of privileged or work-product protected
3    documents, electronically stored information or other information, whether
4    inadvertent or otherwise, is not a waiver of the privilege or protection from discovery
5    in this case or in any other federal or state proceeding. This Order shall be interpreted
6    to provide the maximum protection allowed by Federal Rule of Evidence 502(d).
7    Nothing contained herein is intended to or shall serve to limit a party’s right to
8    conduct a review of documents, electronically stored information (including
9    metadata) or other information for relevance, responsiveness, and/or segregation of
10   privileged and/or protected information before production.
11   12.   MISCELLANEOUS
12         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
13   person to seek its modification by the Court in the future.
14         12.2 Right to Assert Other Objections. By stipulating to the entry of this
15   Protective Order no Party waives any right it otherwise would have to object to
16   disclosing or producing any information or item on any ground not addressed in this
17   Stipulated Protective Order. Similarly, no Party waives any right to object on any
18   ground to use in evidence of any of the material covered by this Protective Order.
19         12.3 Filing Protected Material. A Party that seeks to file under seal any
20   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
21   only be filed under seal pursuant to a court order authorizing the sealing of the
22   specific Protected Material at issue. If a Party's request to file Protected Material
23   under seal is denied by the court, then the Receiving Party may file the information
24   in the public record unless otherwise instructed by the court.
25         12.4 Additional Parties. In the event additional parties join or are joined in
26   this Litigation, they shall not have access to Protected Material until the newly-joined
27   party by its counsel has executed and, at the request of any party, filed with the Court
28   its agreement to be bound by this Protective Order.

                                              - 13 -
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1    13.   RIGHT TO ASSERT OTHER OBJECTIONS
2          Producing or receiving materials pursuant to this Order or otherwise
3    complying with the terms of this Order, including designating or not designating any
4    information “Confidential” shall not:
5          (a)    operate as an admission by any party that any particular information
6    does or does not contain or reflect trade secrets, or other proprietary and confidential
7    matter; or
8          (b)    prejudice in any way the rights of any party to object on the basis of
9    privilege or work-product doctrine, lack of relevance or on any other grounds, to the
10   production of documents or information it considers not subject to discovery; or
11         (c)    prejudice in any way the rights of a party to seek a determination by this
12   Court (i) whether particular information should be produced, or (ii) if produced,
13   whether such information should be subject to the terms of this Order; or
14         (d)    prejudice in any way the rights of any party to object as to the
15   admissibility of any evidentiary material; or
16   (e)   prejudice in any way the rights of a party to apply to this Court for a further
17   protection relating to any information.
18   14.   FINAL DISPOSITION
19         After the final disposition of this Action, as defined in paragraph 4, within 60
20   days of a written request by the Designating Party, each Receiving Party must return
21   all Protected Material to the Producing Party or destroy such material. As used in this
22   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving
25   Party must submit a written certification to the Producing Party (and, if not the same
26   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
27   (by category, where appropriate) all the Protected Material that was returned or
28   destroyed and (2) affirms that the Receiving Party has not retained any copies,

                                               - 14 -
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1    abstracts, compilations, summaries or any other format reproducing or capturing any
2    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
3    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
4    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
5    reports, attorney work product, and consultant and expert work product, even if such
6    materials contain Protected Material. Any such archival copies that contain or
7    constitute Protected Material remain subject to this Protective Order as set forth in
8    Section 4 (DURATION).
9    //
10   //
11   //
12   //
13   //
14   //
15   //
16   //
17   //
18
19
20
21
22
23
24
25
26
27
28

                                             - 15 -
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1    15.   Any violation of this Order may be punished by any and all appropriate
2    measures including, without limitation, contempt proceedings and/or monetary
3    sanctions.
4
5    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
6
7    DATED        June 4, 2019
8
9    /s/ Michael A. Molano
     Attorneys for Plaintiff
10
11
     DATED        June 4, 2019
12
13   /s/ E. Lacey Rice
14   Attorneys for Defendants

15
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17
     DATED June 05, 2019
18
19
20   Honorable Karen E. Scott
21   United States Magistrate Judge

22
23
24
25
26
27
28

                                             - 16 -
              STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
1                                          EXHIBIT A
2              ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
3
4    I,                                 [print or type full name], of
5    [print or type full address], declare under penalty of perjury that I have read in its
6    entirety and understand the Stipulated Protective Order that was issued by the United
7    States District Court for the Central District of California on [date] in the case of First
8    American Professional Real Estate Services, Inc. v. SnapNHD, LLC, et al., Case No.
9    8:18-cv-2237 DOC (KESx). I agree to comply with and to be bound by all the terms
10   of this Stipulated Protective Order and I understand and acknowledge that failure to
11   so comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item that
13   is subject to this Stipulated Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for the
16   Central District of California for the purpose of enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint                      [print or type full name] of
19           [print or type full address and telephone number] as my California agent for
20   service of process in connection with this action or any proceedings related to
21   enforcement of this Stipulated Protective Order.
22   Date:
23   City and State where sworn and signed:
24
25   Printed name:
26
27   Signature:
28

                                               - 17 -
               STIPULATED CONFIDENTIALITY PROTECTIVE ORDER, CASE NO. 8:18-CV-2237 DOC (KESx)
